DETAILED ACTION
This is a response to the Amendment to Application # 16/133,308 filed on May 25, 2022 in which claims 5, 10, 11, 13, 18, 19, 21, 25, and 27 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on May 25, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-8, 10-16, 18-23, and 25-27 are pending, of which claims 10 and 18 are rejected under 35 U.S.C. § 112(b) and claims 5-8, 10-16, 18-23, and 25-27 are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 10 and 18, these claims depend from 5 and 13 respectively. Parent claims 5 and 13 recite the presence of a “first account data” and a “second account data.” Claims 10 and 18 recite the presence of “a user account.” Thus, the meaning of the “user account” is unclear because it cannot be determined if this user account is separate from the first and second “account data” or if the first and second “account data” are part of the “user account.” See MPEP § 2173.05(e).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 5, 8, 10, 11, 13, 16, 18, 19, 21, 23, 25, and 26 rejected under 35 U.S.C. § 103 as being unpatentable over Karp et al., US Publication 2016/0134932 (hereinafter Karp), which incorporates Logue et al., US Publication 2016/0098468 (hereinafter Logue) by reference at Karp ¶ 233 in view of Taylor Martin; How to connect Lifx bulbs to Google Home; March 28, 2017; cnet.com; Pages 1-7 (hereinafter Martin).

Regarding claim 5, Karp discloses a method, comprising “identifying a device type associated with a device” (Karp ¶ 341, see also ¶¶ 375-376, 383) where the system requests a shared data model, which includes a specific device type such as thermostat, hazard detector, third-party device, or camera device. Additionally, Karp discloses “the device type associated with device states of the device” (Karp ¶ 217) where each device, and thus device type, is as associated with the states of the device. Further, Karp discloses “selecting a subset of reference devices based at least in part on: the subset of reference devices being associated with the device type” (Karp ¶ 275) where the developer sets the device to select a thermostat as a reference device. Because the reference device is specifically assigned for the device, it is “associated” with the device type of the device. Moreover, Karp discloses “the subset of reference devices associated with second account data” (Karp ¶ 210) where the reference device is a Nest Learning Thermostat, which a person of ordinary skill in the art would know to be associated with a Nest account. Likewise, Karp discloses “for a reference device of the subset of reference devices, a degree of similarity between a reference usage pattern and a usage pattern associated with the devicby giving a specific example of determining that light detection states match other device usage detector states and indicating that this information comes from stored usage patterns of each device. In other words, the system is determining that there is no similarity between the two devices. Karp also discloses “determining a first number of the subset of reference devices in a first state at a time” (Karp ¶¶ 275, 367) by determining that the thermostat (i.e., a first number of devices) is in an “away” state and further indicating that each event may be associated with time data. In addition, Karp discloses “determining a second number of the subset of reference devices in a second state at the time” (Karp ¶¶ 359, 367) by determining that the lights (i.e., a second number of devices) are in an “on” state and need to be turned off and further indicating that each event may be associated with time data. Because the example given in Karp ¶ 359 is based on the current state of both the thermostat and the lights, both are “at the time.” Finally, Karp discloses “determining, based at least in part on the first number and the second number, a probability value that the device should be in the first state” (Karp ¶ 359) by determine that the lights should be turned off, which is determining a 100% probability that the devices should be in an off state.
Although Karp discloses the use of third-party devices such as lightbulbs, it does not appear to explicitly disclose “the device associated with first account data.”
However, Martin discloses that it is well known in the art that third-party lightbulbs may be connected to smart home systems, wherein “the device [is] associated with first account data” (Martin 2) where the light bulb is associated with a Lifx account.
Karp and Martin are analogous art because they are from the “same field of endeavor,” namely that of smart home devices.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp and Martin before him or her to modify the third-party lightbulbs of Karp to include the association of the third-party lightbulb with a first account data of Martin.
The motivation for doing so would have been that such a modification would allow users to add their existing smart lightbulbs to their smart home platform (Martin 1-2), which is known to be a desirable feature as it allows users to save money because the users do not have to replace existing smart devices. 

Regarding claim 13, it merely recites a system for performing the method of claim 5. The system comprises computer hardware and software modules for performing the various functions. The combination of Karp  and Martin comprises computer hardware (Karp ¶ 53) and software modules for performing the same functions. Thus, claim 13 is rejected using the same rationale set forth in the above rejection for claim 5.

Regarding claim 21, Karp discloses a system comprising “Serial No. 16/133,308one or more processors; and computer-readable media storing computer-executable instructions that, when executed by the one or more processors.” (Karp ¶ 53). Additionally, Karp discloses “cause the one or more processors to perform operations comprising: identifying a device type associated with a device” (Karp ¶ 341, see also ¶¶ 375-376, 383) where the system requests a shared data model, which includes a specific device type such as thermostat, hazard detector, third-party device, or camera device. Further, Karp discloses “the device type associated with device states of the device” (Karp ¶ 217) where each device, and thus device type, is as associated with the states of the device. Moreover, Karp discloses “identifying a subset of reference devices based at least in part on: the subset of reference devices being associated with the device type” (Karp ¶ 275) where the developer sets the device to select a thermostat as a reference device. Because the reference device is specifically assigned for the device, it is “associated” with the device type of the device. Likewise, Karp discloses “the subset of reference devices associated with second account data” (Karp ¶ 210) where the reference device is a Nest Learning Thermostat, which a person of ordinary skill in the art would know to be associated with a Nest account. Karp also discloses “for a reference device of the subset of reference devices, a reference usage pattern and a usage pattern associated with the device” (Karp ¶¶ 471-472) by giving a specific example of determining that light detection states match other device usage detector states and indicating that this information comes from stored usage patterns of each device. In addition, Karp discloses “determining a first number of the subset of reference devices in a first state at a time” (Karp ¶¶ 275, 367) by determining that the thermostat (i.e., a first number of devices) is in an “away” state and further indicating that each event may be associated with time data. Furthermore, Karp discloses “determining a second number of the subset of reference devices in a second state at the time” (Karp ¶¶ 359, 367) by determining that the lights (i.e., a second number of devices) are in an “on” state and need to be turned off and further indicating that each event may be associated with time data. Because the example given in Karp ¶ 359 is based on the current state of both the thermostat and the lights, both are “at the time.” Finally, Karp discloses “determining, based at least in part on the first number and the second number, that the device should be in the first state” (Karp ¶ 359) by determine that the lights should be turned off, which is determining a 100% probability that the devices should be in an off state.
Although Karp discloses the use of third-party devices such as lightbulbs, it does not appear to explicitly disclose “the device associated with first account data.”
However, Martin discloses that it is well known in the art that third-party lightbulbs may be connected to smart home systems, wherein “the device [is] associated with first account data” (Martin 2) where the light bulb is associated with a Lifx account.
Karp and Martin are analogous art because they are from the “same field of endeavor,” namely that of smart home devices.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp and Martin before him or her to modify the third-party lightbulbs of Karp to include the association of the third-party lightbulb with a first account data of Martin.
The motivation for doing so would have been that such a modification would allow users to add their existing smart lightbulbs to their smart home platform (Martin 1-2), which is known to be a desirable feature as it allows users to save money because the users do not have to replace existing smart devices. 

Regarding claims 8 and 16, the combination of Karp and Martin discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “determining, based at least in part on the reference usage pattern, scheduling data representing a schedule for transitioning the device between the first state and the second state over a period of time.” (Karp ¶ 439). Further, the combination of Karp and Martin discloses “generating recommendation data, using the scheduling data, indicating a mode for the device; and sending the recommendation data to a personal device associated with the device” (Karp ¶ 439) where the system activates (i.e., recommends) the alarm, which requires sending the activation to the alarm device.

Regarding claims 10 and 18, the combination of Karp and Martin discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “wherein the device is associated with a user account, and the method further comprises selecting the subset of reference devices based at least in part on the subset of reference devices being associated with the user account” (Logue ¶ 127) where all the devices are associated with the same user account for purposes of monitoring the devices. 

Regarding claims 11 and 19, the combination of Karp and Martin discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “further comprising selecting the subset of reference devices based at least in part on contextual data indicating that the device is associated with a geographic region and the subset of reference devices are associated with the geographic region” (Karp ¶ 282) where the contextual data indicates the user’s country (i.e., geographic region).

Regarding claim 23, the combination of Karp and Martin discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “determining, based at least in part on the reference usage pattern, scheduling data representing a schedule for transitioning the device between the first state and the second state.” (Karp ¶ 439). Further, the combination of Karp and Martin discloses “generating, based at least in part on the scheduling data, recommendation data for transitioning states of the device using the schedule; and sending the recommendation data to a personal device associated with the device” (Karp ¶ 439) where the system activates (i.e., recommends the device transition to a different state) the alarm, which requires sending the activation to the alarm device.

Regarding claim 25, the combination of Karp and Martin discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “further comprising determining a geolocation associated with the device, wherein the subset of references devices is associated with the geolocation” (Karp ¶ 282) where the contextual data indicates the user’s country (i.e., a geolocation).

Regarding claim 26, the combination of Karp and Martin discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “further comprising generating a recommendation to transition the device to the first state based at least in part on the probability value” (Karp ¶ 439) where the system activates (i.e., recommends the device transition to a different state) the alarm based on the determination that the device should change states, which is a 100% probability value.

Claims 6, 14, 22, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Karp in view of Martin, as applied to claims 5, 13, and 21 above, and further in view of Kanemoto, US Publication 2017/0160881 (hereinafter Kanemoto), as cited on the Notice of References Cited dated December 3, 2021.

Regarding claims 6 and 14, the combination of Karp and Martin discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Karp and Martin does not appear to explicitly disclose “receiving an indication that the device is in the second state; determining that the probability value is at least a threshold probability value;  generating, based at least in part on the probability value being at least the threshold probability value, notification data associated with a notification that the device is in the second state instead of the first state; and sending the notification data to a personal device associated with the device.”
However, Kanemoto discloses “receiving an indication that the device is in the second state” (Kanemoto ¶ 209) by acquiring information of the current state of the device. Further, of Kanemoto discloses “determining that the probability value is at least a threshold probability value” (Kanemoto ¶ 225) by determining that the probability is greater than a threshold value. Finally, Kanemoto discloses “generating, based at least in part on the probability value being at least the threshold probability value, notification data associated with a notification that the device is in the second state instead of the first state; and sending the notification data to a personal device associated with the device” (Kanemoto ¶ 228) by selecting and presenting the application to the user, which is a form of notification.
Karp, Martin, and Kanemoto are analogous art because they are from the “same field of endeavor,” namely that of smart devices. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp, Martin, and Kanemoto before him or her to modify the smart home system of Karp and Martin to include the probability based notifications of Kanemoto.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karp and Martin teaches the “base device” for a smart home. Further, Kanemoto teaches the “known technique” for using probability based notifications that is applicable to the base device of Karp and Martin. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	
Regarding claim 22, the combination of Karp and Martin discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Karp and Martin does not appear to explicitly disclose “receiving an indication that the device is in the second state; generating, based at least in part on determining that the device should be in the first state, notification data indicating the device is in the second state instead of the first state; and sending the notification data to a personal device associated with the device.”
However, Kanemoto discloses “receiving an indication that the device is in the second state” (Kanemoto ¶ 209) by acquiring information of the current state of the device. Further, Kanemoto discloses “generating, based at least in part on determining that the device should be in the first state, notification data indicating the device is in the second state instead of the first state; sending the notification data to a personal device associated with the device” (Kanemoto ¶ 228) by selecting and presenting the application to the user, which is a form of notification.
Karp, Martin, and Kanemoto are analogous art because they are from the “same field of endeavor,” namely that of smart devices. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp, Martin, and Kanemoto before him or her to modify the smart home system of Karp and Martin to include the probability based notifications of Kanemoto.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karp and Martin teaches the “base device” for a smart home. Further, Kanemoto teaches the “known technique” for using probability based notifications that is applicable to the base device of Karp and Martin. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 27, the combination of Karp and Martin discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Karp and Martin does not appear to explicitly disclose “generating a similarity score between the reference usage pattern and the usage pattern; determining that the similarity score satisfies a threshold similarity score; and wherein identifying the reference device for inclusion in the subset of reference devices is based at least in part on the similarity score satisfying the threshold similarity score.”
However, Kanemoto discloses “generating a similarity score between the reference usage pattern and the usage pattern.” (Kanemoto ¶ 226). Further, Kanemoto discloses “determining that the similarity score satisfies a threshold similarity score.” (Kanemoto ¶ 227). Finally, Kanemoto discloses “wherein identifying the reference device for inclusion in the subset of reference devices is based at least in part on the similarity score satisfying the threshold similarity score.” (Kanemoto ¶¶ 226-227).
Karp, Martin, and Kanemoto are analogous art because they are from the “same field of endeavor,” namely that of smart devices. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp, Martin, and Kanemoto before him or her to modify the smart home system of Karp and Martin to include the similarity scores of Kanemoto.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karp and Martin teaches the “base device” for a smart home. Further, Kanemoto teaches the “known technique” for using similarity scores that is applicable to the base device of Karp and Martin. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Karp in view of Martin, as applied to claims 5 and 13, in further view of Wood et al., US Publication 2019/0066672 (hereinafter Wood), as cited on the Notice of References Cited dated December 3, 2021.

Regarding claims 7 and 15, the combination of Karp and Martin discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Karp and Martin discloses “wherein the device comprises a first device, and the method further comprises: receiving, from a second device and during a time period including the time, audio data representing a user utterance” (Karp ¶ 220) by receiving a user input that is a voice action (i.e., a user utterance) and any time of the operation and, thus, may be “during a time period including the time.” Further, the combination of Karp and Martin discloses “determining, based at least in part on the audio data, intent data indicating an intent to operate a target accessory device” (Karp ¶ 220) by giving an example of the system determining that the user intends to operate a device, such as a camera.
The combination of Karp and Martin does not appear to explicitly disclose “determining, based at least in part on the probability value, that the first device is operated during the time period; and identifying the first device as the target accessory device based at least in part on determining that the first device is operated during the time period.”
However, Wood discloses a voice control system including the step of “receiving, from a second device and during a time period …, audio data representing a user utterance” (Wood ¶ 51). Additionally, Wood discloses “determining, based at least in part on the audio data, intent data indicating an intent to operate a target accessory device,” (Wood ¶¶ 51, 65) by determining the user’s intent to operate display device 104.
Further, Wood discloses “determining … that the first device is operated during the time period” (Wood ¶ 48) by determining whether the user is present during operation of the device. A person of ordinary skill in the art prior to the effective filing date would have recognized that when Wood was combined with Karp and Martin, the determination of Wood would be at least in part based on the probability of Karp and Martin. Therefore, the combination of Karp, Martin, and Wood at least teaches and/or suggests the claimed limitation “determining, based at least in part on the probability value, that the first device is operated during the time period,” rendering it obvious. 
Finally, Wood discloses “identifying the first device as the target accessory device based at least in part on determining that the first device is operated during the time period” (Wood ¶ 48) by identifying the display device 104 based on the user’s presence.
Karp, Martin, and Wood are analogous art because they are from the “same field of endeavor,” namely that of application and device selection methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp, Martin, and Wood before him or her to modify the control selection of Karp and Martin to include the voice based selection of Wood.
The motivation for doing so would have been that providing voice control capabilities provides known advantages, particularly in allowing users with disabilities, such as blindness or deafness, to use software. 

Claims 12 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Karp in view of Martin, as applied to claims 5 and 13 above, in further view of Du et al., US Publication 2019/0132205 (hereinafter Du), as cited on the Notice of References Cited dated December 3, 2021.

Regarding claims 12 and 20, the combination of Karp and Martin discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Karp and Martin does not appear to explicitly disclose “determining a time of day representative of when device operation within a space ceases; storing device-group data indicating one or more devices in a device group to be operated upon at the time of day; determining that the device is unassociated with the device group; determining, based at least in part on the probability value, that the device is a candidate for association with the device group; and sending recommendation data representing a request to associate the device with the device group.”
However, Du discloses “determining a time of day representative of when device operation within a space ceases” (Du ¶ 79) by giving an example of determining that connected lights turn off at a specific time each day. Additionally, Du discloses “storing device-group data indicating one or more devices in a device group to be operated upon at the time of day” (Du ¶ 79) by generating event metadata for the group of lights. Further, Du discloses “determining that the device is unassociated with the device group; determining, based at least in part on the probability value, that the device is a candidate for association with the device group” (Du ¶ 47, see also ¶ 58) by using a prediction engine (i.e., based on a probability value) to determine which devices share a set of common factors (i.e., are candidates for association with a device group), which must necessarily have determined that each candidate device was not previously part of the group. Finally, Du discloses “sending recommendation data representing a request to associate the device with the device group” (Du ¶ 121, see also ¶ 89) by performing the grouping (i.e., associating), which would require a request to perform the grouping.
Karp, Martin, and Du are analogous art because they are from the “same field of endeavor,” namely that of device selection methods.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karp, Martin, and Du before him or her to modify the device selection process of Karp and Martin to include the use of device groups of Du.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karp and Martin teaches the “base device” for selecting devices. Further, Du teaches the “known technique” grouping devices that is applicable to the base device of Karp and Martin. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s arguments filed May 25, 2022, with respect to the rejections of 5-8, 10-16, 18-23, and 25-27 under 35 U.S.C. §§ 112(a) and 112(b) (Remarks 10) have been fully considered and are persuasive. The rejections of claims 5-8, 10-16, 18-23, and 25-27 under 35 U.S.C. §§ 112(a) and 112(b) have been withdrawn. 

Applicant’s arguments filed May 25, 2022 with respect to the rejections of claims 5-8, 10-16, 18-23, and 25-27 under 35 U.S.C. § 103 (Remarks 11-15) have been considered but are moot in view of the new ground(s) of rejection. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Matsuoka et al., US Publication 2014/0317029, System and method for implementing a smart home. 
Erickson et al., US Publication 2014/0376405, Incorporated by reference in the Karp et al., US Publication 2016/0134932.
Karp, US Publication 2015/0370621, Incorporated by reference in the Karp et al., US Publication 2016/0134932.
Lyons, US Publication 2015/0373149, System and method for implementing a smart home.
Zomet et al., US Publication 2016/0260135, System and method for implementing a smart home.
Malasani, US Patent 10,219,202, System and method for implementing a smart home.
Haefner, US Patent 11,115,289, System and method for implementing a smart home.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176